Citation Nr: 0731163	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-21 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from April 30, 1992?

2.  What evaluation is warranted for post-traumatic stress 
disorder from March 30, 2004?

3. Entitlement to service connection for hypertension as 
secondary to post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The veteran served on active duty from June 1967 to July 1969 
and from July 1979 to August 1979.  He also served in the 
Reserve.

This matter comes before the Board of Veterans' Appeals from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  

The questions what evaluations are warranted for PTSD from 
April 30, 1992, and from March 30, 2004 are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. Consistent with the instructions below VA will notify you 
of the further action required on your part.


FINDINGS OF FACT

The evidence of record is in equipoise as to whether the 
appellant's hypertension, is related to his service connected 
PTSD.


CONCLUSION OF LAW

Resolving reasonable doubt in appellant's favor, 
hypertension, is related to the service connected PTSD. 38 
U.S.C.A. §§ 101(24), 1110, 1131, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application. The Board finds that all pertinent mandates of 
the VCAA and implementing regulations are essentially met as 
to the claim addressed on the merits herein. Since the 
decision is favorable to, and does not prejudice the veteran, 
a lengthy discussion of VA's fulfillment of the VCAA in this 
claim is not necessary.

Analysis

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service. 38 
U.S.C.A. §§ 101(24), 1110, 1131. Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service. Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992). Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303.

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The Court has held that the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology. 
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997)).

Secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury. 38 C.F.R. § 3.310 (2006). 
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied. See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Taking into account all relevant evidence, the Board finds 
that service connection is warranted for hypertension 
secondary to the appellant's service connected PTSD. In this 
regard, the Board finds highly probative a March 2004 letter 
from Lyle Walsh M.D., who opined that the veteran suffered 
from a vicious cycle of disturbed sleep secondary to his PTSD 
which in turn caused a worsening of his headache disorder 
which then caused hypertension.  

VA hypertension and PTSD examinations were afforded the 
veteran in October 2004 resulted in opposing VA opinions.  
The physician performing the hypertension examination noted 
that. "I am unaware of any literature that supports that 
correlation as being causative.  Therefore I would have to 
say no.  I believe his hypertension is not secondary to his 
post traumatic stress disorder."  (emphasis added)  This 
examiner did not, however, address whether PTSD aggravated 
the veteran's hypertension.  The physician performing the 
PTSD examination stated that he was convinced the veteran's 
hypertension was secondary to his PTSD.

In May 2005 the RO received addendums to the October 2004 VA 
examinations.  The hypertension examiner noted that, "It 
continues to be my opinion that his hypertension is not 
secondary to his post traumatic stress disorder despite the 
opinion of Dr. Walsh."  The PTSD examiner continued to opine 
that the veteran's hypertension was related to PTSD.  

These medical opinions are sufficient to place the evidence 
at least in equipoise as to the question of whether the 
appellant's hypertension is related to his service connected 
PTSD. As such, the Board finds that the benefit-of-the-doubt 
doctrine applies, and the claim must therefore be granted. 38 
U.S.C.A. § 5107 (West 2002 & Supp. 2007).

ORDER

Entitlement to service connection for hypertension, secondary 
to PTSD, is granted.


REMAND

I. What evaluation is warranted for PTSD from April 30, 1992?

A February 1993 RO decision granted service connection for 
PTSD and assigned a 10 percent disability rating, effective 
April 30, 1992.  The veteran appealed this rating decision in 
May 1993 and a statement of the case was issued in June 1993.  

Following the receipt of additional evidence in a January 
1994 rating decision VA increased the 10 percent rating for 
PTSD to 50 percent from April 30, 1992.  

In January 1994 the veteran submitted a VA Form 9- Appeal to 
Board of Veterans' Appeals perfecting an appeal to his 
initial grant of service connection for PTSD.  The RO, 
however, erroneously construed the VA-9 as a notice of 
disagreement to the January 1994 rating decision and issued a 
statement of the case in March 1994.  No further action was 
taken to the appeal perfected to the February 1993 rating 
decision.  Hence, it has remained opened since.  The 
veteran's appeal to the February 1993 rating decision is 
therefore before the Board.

Because this is an original claim placed in appellate status 
by a notice of disagreement taking exception with the initial 
rating assigned by the RO after a grant of service 
connection. Fenderson v. West, 12 Vet. App. 119, 127 (1999), 
consideration must be given to the possibility to staged 
ratings during the entire time period covered by appeal.

The Veterans Claims Assistance Act of 2000 (VCAA) and the 
implementing regulations apply in the instant case. A review 
of the record however does not reveal that the veteran was 
notified of the VCAA as it applies to his claim for a higher 
initial rating or a staged rating. A remand consequently is 
required in order to ensure that he receives appropriate due 
process.

II.  What evaluation is warranted for PTSD from March 30, 
2004?

In March 2006, the RO increased the evaluation assigned the 
veteran's PTSD from 50 to 70 percent disabling, effective 
March 30, 2004.  In making that award the RO stated that this 
was a total grant of the benefit sought on appeal, and 
declared the appeal for this issue canceled.  The Board 
disagrees.  

The veteran's June 2005 statement that he wanted a 70 percent 
rating must be taken in the context of the entire document.  
No where in the document did the veteran clearly express an 
intent to limit his appeal to a request for a 70 percent 
rating.  Cf. AB v. Brown, 6 Vet. App. 35, 39 (1993).  Given 
that fact, the fact that the claim dates from a February 1993 
rating decision, and the effective date assigned, the RO must 
issue a supplemental statement of the case which provides the 
appellant with notice of the criteria governing effective 
dates, as well as the criteria for a 100 percent rating for 
PTSD.  Hence, further development is required.

Of course, if the veteran is satisfied with the grant of a 70 
percent disability rating for PTSD he should inform the RO in 
writing. 38 C.F.R. § 20.204(b) (2006).

Accordingly, this case is hereby remanded to the RO for the 
following actions:

1. The RO should contact the veteran and 
inquire whether he desired to withdraw 
his appeal of the claim for an increased 
rating for PTSD greater than 70 percent.  
If the veteran so intended he should 
state so in writing.

2.  If the appellant did not intend to 
limit his appeal, the RO must provide the 
veteran and his representative a 
supplemental statement of the case (SSOC) 
for the grant of the 70 percent rating 
for PTSD.  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence received, and any 
evidence not received, and all applicable 
laws and regulations considered pertinent 
to the issue n appeal.

3.  The RO must send the veteran notice 
consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2006).  The RO 
must notify the veteran what specific 
information and evidence is needed to 
establish an effective date for the 
claims on appeal as well as notice 
specified by the United States Court of 
Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The notice should, among other 
things, invite the veteran to submit any 
additional evidence or argument he has in 
his possession that may further his 
claim.

4.  Following completion of the 
foregoing, the RO must prepare a new 
rating decision and readjudicate the 
issues of what evaluation is warranted 
for PTSD since April 30, 1992; and what 
evaluation is warranted for PTSD since 
March 30, 2004.  Any decision must be 
based on all the evidence on file and all 
governing legal authority, including the 
VCAA, Fenderson, and the applicable 
rating criteria.  If the benefits sought 
on appeal are not granted, the veteran 
and his representative must be provided 
with a supplemental statement of the case 
which should include a summary of the 
evidence and all laws and regulations 
considered pertinent to the issues.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office. Kutscherousky v. West, 12 Vet. App. 369 (1999


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


